  Case 20-01796       Doc 79  Filed 09/21/20 Entered 09/23/20 11:42:42               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                           )           BK No.: 20-01796
PIOTR PALIDER,                   )
                                 )           Chapter: 7
                                 )
                                             Honorable Timothy Barnes
                                 )
                                 )           1
             Debtor(s)           )
          ORDER GRANTING UNITED STATES TRUSTEE'S CERTIFIED MOTION
          FOR ORDER REQUIRING PIOTR PALIDER TO SHOW CAUSE WHY HE
                       SHOULD NOT BE HELD IN CONTEMPT
        This matter comes before the Court on the United States Trustee's Certified Motion for Order
Requiring Piotr Palider to Show Cause Why He Should Not Be Held in Contempt (the "Motion") for
violating this Court's order dated June 8, 2020 Converting Case Under Chapter 11 to Case Under
Chapter 7 (the "Order") [Doc. 48]. The United States Trustee ("U.S. Trustee") now seeks to have Piotr
Palider held in civil contempt. This matter has been duly noticed:

       IT IS HEREBY ORDERED:

       1. Piotr Palider shall appear before this Court on October 5, 2020, at 2:00 PM (the "Show Cause
Hearing") via telephone and the court's directions relating thereto to show cause why he should not be
held in contempt for violating the Order;

       2. Failure of Piotr Palider to appear at the Show Cause Hearing may also result in issuance of a
writ of body attachment for Piotr Palider; and

       3. The U.S. Trustee shall serve a copy of this order upon Piotr Palider and file proof of service
with the Clerk of Court.

IF YOU FAIL TO APPEAR IN COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE
ARRESTED AND BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF
CONTEMPT OF COURT.

                                                           Enter:


                                                                    Timothy A. Barnes
Dated: September 21, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Stephen G. Wolfe, Attorney
 OFFICE OF THE U.S. TRUSTEE
 219 South Dearborn Street, Room 873
 Chicago, Illinois 60604
 (312) 886-7480
